                                                                                   Case 8:19-cv-01227-DOC-ADS Document 17 Filed 09/25/19 Page 1 of 2 Page ID #:124



                                                                                    1
                                                                                    2
                                                                                    3
                                                                                    4
                                                                                    5
                                                                                    6
                                                                                    7
                                                                                    8                        UNITED STATES DISTRICT COURT
                                                                                    9                       CENTRAL DISTRICT OF CALIFORNIA
                                                                                   10         SOUTHERN DIVISION – RONALD REAGAN FEDERAL BUILDING
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                        CHARLES HESKETH and SAMANTHA              Case No.: 8:19-cv-01227-DOC-ADS
                                                                                   12
                                                                                        HESKETH fka SAMANTHA DUNN, on
REED SMITH LLP




                                                                                        behalf of themselves and members of the   Hon. Judge David O. Carter
                                                                                   13                                             Hon. Mag. Judge Autumn D. Spaeth
                                                                                        general public,
                                                                                   14                                             ORDER TO EXTEND TIME TO
                                                                                                         Plaintiffs,              RESPOND TO INITIAL
                                                                                   15                                             COMPLAINT [16]
                                                                                   16        vs.
                                                                                                                                  Compl. Filed:       May 16, 2019
                                                                                                                                  Removal Date:       June 19, 2019
                                                                                   17   FIFTH THIRD BANK, an Ohio                 Current Deadline:   September 25, 2019
                                                                                        corporation; and DOES 1 through 25,       New Deadline:       October 25, 2019
                                                                                   18   inclusive,
                                                                                   19
                                                                                                         Defendants.
                                                                                   20
                                                                                   21
                                                                                   22
                                                                                   23
                                                                                   24
                                                                                   25
                                                                                   26
                                                                                   27
                                                                                   28

                                                                                                                  ORDER TO EXTEND
                                                                                                        TIME TO RESPOND TO INITIAL COMPLAINT
                                                                                   Case 8:19-cv-01227-DOC-ADS Document 17 Filed 09/25/19 Page 2 of 2 Page ID #:125



                                                                                    1                                            ORDER
                                                                                    2         IT IS HEREBY ORDERED that, pursuant to the Stipulation to Further Extend
                                                                                    3   Deadline to Respond to Complaint to October 25, 2019, made by and between
                                                                                    4   Plaintiffs Charles Hesketh and Samantha Hesketh fka Samantha Dunn (“Plaintiffs”)
                                                                                    5   and Defendant Fifth Third Bank (“FTB”) (Plaintiffs and Defendant collectively
                                                                                    6   referred to as the “Parties”), and for good cause shown:
                                                                                    7         FTB’s time to respond to the Initial Complaint is extended to October 25,
                                                                                    8   2019, because the Parties have made significant progress in their discussions towards
                                                                                    9   a settlement of this entire action, and the Parties require additional time to finalize the
                                                                                   10   settlement.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                        DATED:        September 25, 2019
                                                                                   12
REED SMITH LLP




                                                                                   13
                                                                                   14
                                                                                   15                                                  Honorable David O. Carter
                                                                                                                                       United States District Court Judge
                                                                                   16
                                                                                   17
                                                                                   18
                                                                                   19
                                                                                   20
                                                                                   21
                                                                                   22
                                                                                   23
                                                                                   24
                                                                                   25
                                                                                   26
                                                                                   27
                                                                                   28
                                                                                                                            -1-
                                                                                                                     ORDER TO EXTEND
                                                                                                           TIME TO RESPOND TO INITIAL COMPLAINT
